Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                   Dec 31 2013, 9:18 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                  GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   KATHERINE MODESITT COOPER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
RICHARD WILSON,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1304-CR-373
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Clayton Graham, Judge
                        The Honorable Anne Flannelly, Commissioner
                             Cause No. 49G17-1302-CM-11384

                                       December 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Richard Wilson appeals his conviction of Class A misdemeanor battery with bodily

injury,1 asserting the evidence was insufficient to demonstrate he caused the bruises on the

arms of G.B. We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On February 17, 2013, Wilson was living at a hotel with G.B. As they argued that

day, Wilson became angry, so G.B. suggested he go for a walk. Wilson then grabbed G.B.’s

arms and called her “a bitch.” (Tr. at 9.) Outside their hotel room, Wilson hit a hotel

employee on the head with his fist. Police arrived and placed Wilson in handcuffs. The

police found a red mark on the employee’s head where Wilson had hit him and bruises on

G.B.’s arms where Wilson had grabbed her. Wilson ran across the parking lot in an attempt

to avoid arrest, but police captured him.

        The State filed the following charges against Wilson: two counts of Class A

misdemeanor battery resulting in bodily injury – one for grabbing G.B.,2 and one for hitting

the hotel employee; one count of Class A misdemeanor resisting law enforcement;3 one count

of Class A misdemeanor interfering with the reporting of a crime;4 and one count of Class A

misdemeanor intimidation.5 Following a bench trial, the court entered convictions of the two

battery counts and the resisting count. The court ordered three concurrent sentences of 365

days.



1
  Ind. Code § 35-42-2-1(a)(1)(A).
2
  Wilson challenges only this conviction.
3
  Ind. Code § 35-44.1-3-1(a)(3).
4
  Ind. Code § 35-45-2-5(1-3).
5
  Ind. Code § 35-45-2-1(a)(2).
                                             2
                            DISCUSSION AND DECISION

       When reviewing the sufficiency of the evidence to support a conviction, we consider

only the probative evidence and reasonable inferences supporting the decision. Drane v.

State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, and not ours, to assess

witness credibility and weigh the evidence to determine whether it is sufficient to support a

conviction. Id. To preserve this structure, when we are confronted with conflicting

evidence, we consider it most favorably to the verdict. Id. We affirm a conviction unless no

reasonable fact-finder could find the elements of the crime proven beyond a reasonable

doubt. Id. It is therefore not necessary that the evidence overcome every reasonable

hypothesis of innocence; rather, the evidence is sufficient if an inference reasonably may be

drawn from it to support the verdict. Id. at 147.

       To convict Wilson of Class A misdemeanor battery, the State had to demonstrate

Wilson touched G.B. “in a rude, insolent, or angry manner,” Ind. Code § 35-42-2-1(a), and

the touching resulted in “bodily injury” to G.B. Ind. Code § 35-42-2-1(a)(1)(A). “‘Bodily

injury’ means any impairment of physical condition, including physical pain.” Ind. Code §

35-31.5-2-29. Red marks or bruising at the site of a touching have been held to be sufficient

evidence of “impairment of physical condition” to support the “bodily injury” required for a

conviction of Class A misdemeanor battery. Hanic v. State, 406 N.E.2d 335, 338 (Ind. Ct.

App. 1980).

       G.B. testified that Wilson grabbed her arms hard “enough to leave the bruises.” (Tr. at

9.) The officer who responded first to the scene testified she “observed multiple bruises on

                                              3
both of [G.B.’s] arms . . . [t]he back of her arms and the side of her arms.” (Id. at 33.)

Photographs of G.B.’s arms show the bruises.

       Because we must view the evidence in the light most favorable to the judgment, we

cannot accept Wilson’s invitation to reject all of that evidence simply because the bruises

depicted in the photographs were not the color that he believed they would have been if he

had caused them that day. See Drane, 867 N.E.2d at 146 (appellate court will not reweigh

evidence or judge witness credibility). The testimony from G.B. and the officer support his

conviction, and we accordingly affirm.

       Affirmed.

RILEY, J., and VAIDIK, J., concur.




                                            4